Exhibit 10.1

 

CHANGE IN CONTROL AGREEMENT

 

This Change in Control Agreement (“Agreement”) is made as of the         day of
             , 2018 by and between Capstone Turbine Corporation, a Delaware
corporation (the “Company”), and                    (the “Employee”).

 

1.                                      Purpose.  The Company considers it
essential to the best interests of its stockholders to promote and preserve the
continuous employment of key management personnel.  The Board of Directors of
the Company (the “Board”) recognizes that, as is the case with many
corporations, the possibility of a Change in Control (as defined in Section 2
hereof) exists and that such possibility, and the uncertainty and questions that
it may raise among management, may result in the departure or distraction of key
management personnel to the detriment of the Company and its stockholders. 
Therefore, the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of members of the
Company’s key management, including the Employee, to their assigned duties
without distraction arising from the possibility of a Change in Control and to
provide certain benefits to the Employee following a Qualifying Termination in
connection with a Change in Control (often described as ‘double trigger’). 
Nothing in this Agreement shall be construed as creating an express or implied
contract of employment and, except as otherwise agreed in writing between the
Employee and the Company, the Employee shall not have any right to be retained
in the employ of the Company.

 

2.                                      Change in Control.  A “Change in
Control” shall be deemed to have occurred upon the occurrence of any one of the
following events:

 

(a)                                 any “person,” as such term is used in
Sections 13(d)and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Act”) (other than the Company, any of its subsidiaries, or any trustee,
fiduciary or other person or entity holding securities under any employee
benefit plan or trust of the Company or any of its subsidiaries), together with
all “affiliates” and “associates” (as such terms are defined in Rule 12b-2 under
the Act) of such person, shall become the “beneficial owner” (as such term is
defined in Rule 13d-3 under the Act), directly or indirectly, of securities of
the Company representing 50 percent or more of the combined voting power of the
Company’s then outstanding securities having the right to vote in an election of
the Board (“Voting Securities”) (in such case other than as a result of an
acquisition of securities directly from the Company); or

 

(b)                                 the following individuals cease for any
reason to constitute a majority of the number of directors then serving on the
Board: individuals who, on the date of this Agreement, constitute the Board and
any new director (other than a director whose initial assumption of office is in
connection with an actual or threatened election contest, including, but not
limited to, a consent solicitation relating to the election of directors of the
Company) whose appointment or election by the Board or nomination for election
by the Company’s stockholders was approved or recommended by a vote of at least
a majority of the directors then still in office who either were members of the
Board on the Effective Date or whose appointment, election or nomination for
election was previously so approved (the “Incumbent Directors”);

 

--------------------------------------------------------------------------------


 

(c)                                  the consummation of (i) any consolidation
or merger of the Company (A) where the stockholders of the Company, immediately
prior to the consolidation or merger, would not, immediately after the
consolidation or merger, beneficially own (as such term is defined in Rule 13d-3
under the Act), directly or indirectly, shares representing in the aggregate
more than 50 percent of the voting shares of the Company issuing cash or
securities in the consolidation or merger (or of its ultimate parent
corporation, if any) or (B) after which the Incumbent Directors continuing
immediately thereafter do not represent at least a majority of the board of
directors of the resulting or successor entity (or its ultimate parent, if
applicable), or (ii) any sale or other transfer (in one transaction or a series
of transactions contemplated or arranged by any party as a single plan) of all
or substantially all of the assets of the Company.

 

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred for purposes of the foregoing clause (a) solely as the result of an
acquisition of securities by the Company that, by reducing the number of shares
of Voting Securities outstanding, increases the proportionate number of shares
of Voting Securities beneficially owned by any person to 50 percent or more of
the combined voting power of all then outstanding Voting Securities; provided,
however, that if any person referred to in this sentence shall thereafter become
the beneficial owner of any additional shares of Voting Securities (other than
pursuant to a stock split, stock dividend, or similar transaction or as a result
of an acquisition of securities directly from the Company) and immediately
thereafter beneficially owns 50 percent or more of the combined voting power of
all then outstanding Voting Securities, then a “Change in Control” shall be
deemed to have occurred for purposes of the foregoing clause (a).

 

3.                                      Definitions.  For purposes of this
Agreement, the following terms shall have the meanings ascribed to them below:

 

(a)                                 “Accelerated Vesting” shall mean, for each
equity award granted by the Company, or any successor to the Company, that is
outstanding on the date of a Qualifying Termination subject to (i) time-based
vesting, the immediate vesting of all such time-based awards and
(ii) performance-based vesting, the satisfaction, of the applicable
performance-based vesting condition assuming achievement at target and without
reduction for any shortened performance period.

 

(b)                                 “Cause” shall mean any of the following:
(i) the Employee’s failure to devote substantially all of Employee’s full
professional time, attention, energies, and abilities to Employee’s employment
duties for the Company, which failure has continued for more than thirty (30)
days following written notice of such non-performance from the Board or the
board of directors of the Company’s successor; (ii) the Employee’s inducement of
any customer, consultant, employee, or supplier of the Company or its successor
to unreasonably breach any contract with the Company or its successor or cease
its business relationship with the Company or its successor;  (iii) the
Employee’s failure to perform the duties and obligations of the Employee’s
position(s), which failure has continued for more than thirty (30) days
following written notice of such non-performance from the Board or the board of
directors of the Company’s successor; (iv) an act or acts of dishonesty
undertaken by the Employee resulting in substantial personal gain by the
Employee at the expense of the Company or its successor; (v) the Employee’s
material breach of a fiduciary or contractual duty to the Company or its
successor; (vi)

 

2

--------------------------------------------------------------------------------


 

the Employee’s failure to cooperate with a bona fide internal investigation or
an investigation by regulatory or law enforcement authorities, after being
instructed by the Company or its successor to cooperate, or the willful
destruction or failure to preserve documents or other materials known to be
relevant to such investigation or the inducement of others to fail to cooperate
or to produce documents or other materials in connection with such
investigation; (vii) the Employee’s breach of any confidentiality, trade secret
or return of property obligations to the Company or its successor, which breach,
if curable, has not been cured within thirty (30) days following written notice
of such breach from the Board or the board of directors of the Company’s
successor; (viii) a violation by the Employee of the Company’s or its
successor’s material written employment policies, including those regarding
discrimination, harassment and retaliation; or (ix) the Employee’s commission of
any felony or a misdemeanor involving moral turpitude, deceit, dishonesty or
fraud, or any conduct by the Employee that would reasonably be expected to
result in material injury or reputational harm to the Company or its successors
if he were retained in his position(s).

 

(c)                                  “Conditions” shall mean that the Employee:
(i) signs, returns and (if applicable) does not revoke a Separation Agreement;
provided that if the Date of Termination for the Employee’s corresponding
Qualifying Termination occurs during the Pre-CIC Window, the Employee must sign,
return and not revoke the Separation Agreement all within a period of sixty (60)
days following the Change in Control; provided further that that if the Date of
Termination for the Employee’s corresponding Qualifying Termination occurs
during the Post-CIC Window, the Employee must sign, return and not revoke the
Separation Agreement all within a period of sixty (60) days following the Date
of Termination; (ii) complies with his obligations under the Separation
Agreement; and (iii) complies with any continuing obligations to the Company or
its successor under this Agreement or any other agreement with the Company or
its successor, including those obligations pertaining to confidentiality, return
of property, nonsolicitation, noncompetition, and nondisparagement.

 

(d)                                 “CIC Window” shall mean the total period of
time spanning the Pre-CIC Window and Post-CIC Window.

 

(e)                                  “Disabled” shall mean the Employee is
disabled and unable to perform the essential functions of his position(s) with
or without reasonable accommodation for a period of 180 days (which need not be
consecutive) in any twelve (12) month period.

 

(f)                                   “Good Reason” shall mean that the Employee
has complied with the “Good Reason Process” (hereinafter defined) following, the
occurrence of any of the following events:  (i) any significant change in the
Employee’s title, or position, or duties and responsibilities not initiated, or
voluntarily agreed to by the Employee; (ii) any material involuntary decrease in
base salary (other than any which may be assessed on a percentage basis to the
Company’s key management personnel as a whole); (iii) a permanent change in the
principal location at which the Employee provides services to the Company beyond
fifty (50) miles from its current location; or (iv) any material breach of this
Agreement by the Company.

 

3

--------------------------------------------------------------------------------


 

(g)                                  “Good Reason Process” shall mean that
(i) the Employee reasonably determines in good faith that a “Good Reason”
condition has occurred; (ii) the Employee notifies the Company or its successor
in writing of the first occurrence of the Good Reason condition within sixty
(60) days of the first occurrence of such condition; (iii) the Employee
cooperates in good faith with the Company’s or its successor’s efforts, for a
period not less than thirty (30) days following such notice (the “Cure Period”),
to remedy the condition; (iv) notwithstanding such efforts, the Good Reason
condition continues to exist; and (v) the Employee terminates his employment
within sixty (60) days after the end of the Cure Period.  If the Company cures
the Good Reason condition during the Cure Period, Good Reason shall be deemed
not to have occurred.

 

(h)                                 “Health Benefits” shall mean a monthly cash
payment in an amount equal to the monthly employer contribution that the Company
would have made to provide health insurance to the Employee if the Employee had
remained employed by the Company.

 

(i)                                     “Health Benefits Period” shall mean the
Employee’s COBRA health continuation period or the [for CEO: eighteen (18)][for
others: twelve (12)] month period immediately following the Separation Agreement
Effective Date, whichever ends earlier.

 

(j)                                    “Post-CIC Window” shall mean the
twenty-four (24) month period immediately following a Change in Control of the
Company.

 

(k)                                 “Pre-CIC Window” shall mean the six
(6) month period immediately before a Change in Control of the Company.

 

(l)                                     “Qualifying Termination” shall mean a
termination of the Employee’s employment either by the Company without Cause
(other than due to the Employee’s death, the Employee being Disabled, or the
Employee becoming an employee of any direct or indirect successor to the
business or assets of the Company, rather than continuing as an employee of the
Company, following a Change in Control) or by the Employee for Good Reason.

 

(m)                             “Separation Agreement” shall mean a separation
agreement in a form and manner satisfactory to the Company containing, among
other provisions, a general release of claims (in favor of the Company, its
related persons, entities and successors) and a non-disparagement covenant.

 

(n)                                 “Separation Agreement Effective Date” shall
mean either: (i) if the Employee is under age forty (40) as of the Date of
Termination, then the date the Employee signs and returns the Separation
Agreement to the Company; or (ii) if the Employee is age forty (40) or over as
of the Date of Termination, then the date that the Separation Agreement becomes
irrevocable after the Employee has returned a signed copy of the Separation
Agreement to the Company.

 

(o)                                 “Severance Pay” shall mean an amount equal
to [for CEO: two (2)][for others: one (1)] times the sum of the Employee’s:
(i) annual base salary for the calendar year in which the Date of Termination
occurs (or the Employee’s annual base salary in effect immediately prior to the
Change in Control, if higher); plus (ii) target annual incentive compensation
for the calendar year in which the Date of Termination occurs but pro-rated for
the portion of such calendar year that falls prior to the Date of Termination.

 

4

--------------------------------------------------------------------------------


 

4.                                      Change in Control Benefits.  In the
event of a Qualifying Termination within the CIC Window, subject to the Employee
satisfying the Conditions, the Company shall pay or provide to the Employee the
following “Change in Control Benefits”:

 

(a)                                 The Company shall pay the Employee the
Severance Pay within thirty (30) days of the Separation Agreement Effective
Date.

 

(b)                                 The Company shall commence payment of the
installments of the Health Benefits within thirty (30) days of the Separation
Agreement Effective Date, which installments shall continue on a monthly basis
thereafter during the Health Benefits Period.

 

(c)                                  Accelerated Vesting on the Separation
Agreement Effective Date.  Any unvested equity awards outstanding on the date of
a Qualifying Termination that would otherwise be forfeited by the Employee shall
remain outstanding during the time period the Employee has to satisfy the
Conditions.  If the Employee fails to satisfy the Conditions, all equity awards
held by the Employee shall be governed by the terms of such awards without
regard to any accelerated vesting set forth in this Agreement.

 

5.                                      Additional Limitation.

 

(a)                                 Anything in this Agreement to the contrary
notwithstanding, in the event that the amount of any compensation, payment or
distribution by the Company to or for the benefit of the Employee, whether paid
or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise, calculated in a manner consistent with Section 280G of
the Code and the applicable regulations thereunder (the “Aggregate Payments”),
would be subject to the excise tax imposed by Section 4999 of the Code, then the
Aggregate Payments shall be reduced (but not below zero) so that the sum of all
of the Aggregate Payments shall be $1.00 less than the amount at which the
Employee becomes subject to the excise tax imposed by Section 4999 of the Code;
provided that such reduction shall only occur if it would result in the Employee
receiving a higher After Tax Amount (as defined below) than the Employee would
receive if the Aggregate Payments were not subject to such reduction.  In such
event, the Aggregate Payments shall be reduced in the following order, in each
case, in reverse chronological order beginning with the Aggregate Payments that
are to be paid the furthest in time from consummation of the transaction that is
subject to Section 280G of the Code:  (1) cash payments not subject to
Section 409A of the Code; (2) cash payments subject to Section 409A of the Code;
(3) equity-based payments and acceleration; and (4) non-cash forms of benefits;
provided that in the case of all the foregoing Aggregate Payments all amounts or
payments that are not subject to calculation under Treas. Reg. §1.280G-1,
Q&A-24(b) or (c) shall be reduced before any amounts that are subject to
calculation under Treas. Reg. §1.280G-1, Q&A-24(b) or (c).

 

5

--------------------------------------------------------------------------------


 

(b)                                 For purposes of this Section 5, the “After
Tax Amount” means the amount of the Aggregate Payments less all federal, state,
and local income, excise and employment taxes imposed on the Employee as a
result of the Employee’s receipt of the Aggregate Payments.  For purposes of
determining the After Tax Amount, the Employee shall be deemed to pay federal
income taxes at the highest marginal rate of federal income taxation applicable
to individuals for the calendar year in which the determination is to be made,
and state and local income taxes at the highest marginal rates of individual
taxation in each applicable state and locality, net of the maximum reduction in
federal income taxes which could be obtained from deduction of such state and
local taxes.

 

(c)                                  The determination as to whether a reduction
in the Aggregate Payments shall be made pursuant to Section 5(a) shall be made
by a nationally recognized accounting firm selected by the Company (the
“Accounting Firm”), which shall provide detailed supporting calculations both to
the Company and the Employee within 15 business days of the Date of Termination,
if applicable, or at such earlier time as is reasonably requested by the Company
or the Employee.  Any determination by the Accounting Firm shall be binding upon
the Company and the Employee.

 

6.                                      Section 409A.

 

(a)                                 Anything in this Agreement to the contrary
notwithstanding, if at the time of the Employee’s “separation from service”
within the meaning of Section 409A of the Code, the Company determines that the
Employee is a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code, then to the extent any payment or benefit
that the Employee becomes entitled to under this Agreement on account of the
Employee’s separation from service would be considered deferred compensation
subject to the 20 percent additional tax imposed pursuant to Section 409A(a) of
the Code as a result of the application of Section 409A(a)(2)(B)(i) of the Code,
such payment shall not be payable and such benefit shall not be provided until
the date that is the earlier of (A) six months and one day after the Employee’s
separation from service, or (B) the Employee’s death.

 

(b)                                 The parties intend that this Agreement will
be administered in accordance with Section 409A of the Code.  To the extent that
any provision of this Agreement is ambiguous as to its compliance with
Section 409A of the Code, the provision shall be read in such a manner so that
all payments hereunder comply with Section 409A of the Code.  The parties agree
that this Agreement may be amended, as reasonably requested by either party, and
as may be necessary to fully comply with Section 409A of the Code and all
related rules and regulations in order to preserve the payments and benefits
provided hereunder without additional cost to either party.

 

(c)                                  All in-kind benefits provided and expenses
eligible for reimbursement under this Agreement shall be provided by the Company
or incurred by the Employee during the time periods set forth in this
Agreement.  All reimbursements shall be paid as soon as administratively
practicable, but in no event shall any reimbursement be paid after the last day
of the taxable year following the taxable year in which the expense was
incurred.  The amount of in-kind benefits provided or reimbursable expenses
incurred in one taxable year shall not affect the in-kind benefits to be
provided or the expenses eligible for reimbursement in any other taxable year. 
Such right to reimbursement or in-kind benefits is not subject to liquidation or
exchange for another benefit.

 

6

--------------------------------------------------------------------------------


 

(d)                                 To the extent that any payment or benefit
described in this Agreement constitutes “non-qualified deferred compensation”
under Section 409A of the Code, and to the extent that such payment or benefit
is payable upon the Employee’s termination of employment, then such payments or
benefits shall be payable only upon the Employee’s “separation from service.” 
The determination of whether and when a separation from service has occurred
shall be made in accordance with the presumptions set forth in Treasury
Regulation Section 1.409A-1(h).

 

(e)                                  The Company makes no representation or
warranty and shall have no liability to the Employee or any other person if any
provisions of this Agreement are determined to constitute deferred compensation
subject to Section 409A of the Code but do not satisfy an exemption from, or the
conditions of, such Section.

 

7.                                      Term.  This Agreement shall take effect
on the date first set forth above and shall terminate upon the earlier of
(a) the termination of the Employee’s employment with the Company for any reason
other than the occurrence of a Qualifying Termination during the CIC Window, or
(b) the expiration of the Post-CIC Window if the Employee is still employed by
the Company.

 

8.                                      Withholding.  All payments made by the
Company to the Employee under this Agreement shall be net of any tax or other
amounts required to be withheld by the Company under applicable law.

 

9.                                      Notice and Date of Termination.

 

(a)                                 Notice of Termination.  Same timing issue as
above. After a Change in Control and during the term of this Agreement, any
purported termination of the Employee’s employment (other than by reason of
death) shall be communicated by written Notice of Termination from one party
hereto to the other party hereto in accordance with this Section 9.  For
purposes of this Agreement, a “Notice of Termination” shall mean a notice which
shall indicate the specific termination provision in this Agreement relied upon.

 

(b)                                 Date of Termination.  “Date of Termination”
shall mean:  (i) if the Employee’s employment is terminated by his death, the
date of his death; (ii) if the Employee’s employment is terminated on account of
being Disabled or by the Company with or without Cause, the date on which Notice
of Termination is given; (iii) if the Employee’s employment is terminated by the
Employee without Good Reason, thirty (30) days after the date on which a Notice
of Termination is given, and (iv) if the Employee’s employment is terminated by
the Employee with Good Reason, the date on which a Notice of Termination is
given after the end of the Cure Period.  Notwithstanding the foregoing, in the
event that the Employee gives a Notice of Termination to the Company, the
Company may unilaterally accelerate the Date of Termination and such
acceleration shall not result in a termination by the Company for purposes of
this Agreement.

 

10.                               Nonsolicitation.  In order to protect the
Company’s confidential information and good will, during the Employee’s
employment with the Company and for a period of one (1) year following the
termination of Employee’s employment for any reason, the Employee will not
directly or indirectly, in any manner, other than for the benefit of the
Company, solicit, induce or influence any employee or consultant of the Company
to leave the Company.

 

7

--------------------------------------------------------------------------------


 

11.                               No Mitigation.  The Company agrees that, if
the Employee’s employment by the Company is terminated during the term of this
Agreement, the Employee is not required to seek other employment or to attempt
in any way to reduce the Change in Control Benefits for which Employee is
eligible.  Further, Change in Control Benefits shall not be reduced by any
compensation earned by the Employee as the result of employment by another
employer, by retirement benefits, by offset against any amount claimed to be
owed by the Employee to the Company or otherwise.

 

12.                               Consent to Jurisdiction.  The parties hereby
consent to the jurisdiction of the courts of the State of California and the
United States District Court for the Central District of California. 
Accordingly, with respect to any such court action, the Employee (a) submits to
the personal jurisdiction of such courts; (b) consents to service of process;
and (c) waives any other requirement (whether imposed by statute, rule of court,
or otherwise) with respect to personal jurisdiction or service of process.

 

13.                               Integration.  This Agreement constitutes the
entire agreement between the parties with respect to the subject matter hereof
and supersedes in all respects all prior agreements between the parties
concerning such subject matter.

 

14.                               Successor to the Employee.  This Agreement
shall inure to the benefit of and be enforceable by the Employee’s personal
representatives, executors, administrators, heirs, distributees, devisees and
legatees.  In the event of the Employee’s death after a Qualifying Termination
but prior to the completion by the Company of all payments due him under this
Agreement, the Company shall continue such payments to the Employee’s
beneficiary designated in writing to the Company prior to his death (or to his
estate, if the Employee fails to make such designation).

 

15.                               Enforceability.  If any portion or provision
of this Agreement (including, without limitation, any portion or provision of
any Section of this Agreement) shall to any extent be declared illegal or
unenforceable by a court of competent jurisdiction, then the remainder of this
Agreement, or the application of such portion or provision in circumstances
other than those as to which it is so declared illegal or unenforceable, shall
not be affected thereby, and each portion and provision of this Agreement shall
be valid and enforceable to the fullest extent permitted by law.

 

16.                               Waiver.  No waiver of any provision hereof
shall be effective unless made in writing and signed by the waiving party.  The
failure of any party to require the performance of any term or obligation of
this Agreement, or the waiver by any party of any breach of this Agreement,
shall not prevent any subsequent enforcement of such term or obligation or be
deemed a waiver of any subsequent breach.

 

17.                               Notices.  Any notices, requests, demands and
other communications provided for by this Agreement shall be sufficient if in
writing and delivered in person or sent by a nationally recognized overnight
currier service of by registered or certified mail, postage prepaid, return
receipt requested, to the Employee at the last address the Employee has filed in
writing with the Company, or to the Company at its main office, attention of the
Board of Directors.

 

8

--------------------------------------------------------------------------------


 

18.                               Amendment.  This Agreement may be amended or
modified only by a written instrument signed by the Employee and by a duly
authorized representative of the Company.

 

19.                               Governing Law.  This is a California contract
and shall be construed under and be governed in all respects by the laws of the
State of California, without giving effect to the conflict of laws principles of
such State.  With respect to any disputes concerning federal law, such disputes
shall be determined in accordance with the law as it would be interpreted and
applied by the United States Court of Appeals for the Ninth Circuit.

 

20.                               Successor to Company.  The Company shall
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of the Company expressly to assume and agree to perform this Agreement to
the same extent that the Company would be required to perform it if no
succession had taken place.  Failure of the Company to obtain an assumption of
this Agreement at or prior to the effectiveness of any succession shall be a
material breach of this Agreement.

 

21.                               Gender Neutral.  Wherever used herein, a
pronoun in the masculine gender shall be considered as including the feminine
gender unless the context clearly indicates otherwise.

 

22.                               Counterparts.  This Agreement may be executed
in any number of counterparts, each of which when so executed and delivered
shall be taken to be an original; but such counterparts shall together
constitute one and the same document.

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
date and year first above written.

 

 

CAPSTONE TURBINE CORPORATION

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

[Employee]

 

[Title]

 

9

--------------------------------------------------------------------------------